Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed December 29, 2021 is acknowledged. Claim 5 is deleted. Claims 1 and 3-4 are amended. Claims 11-12 are added. Now, Claims 1-4 and 6-12 are pending.

2.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210731) is/are removed.

Allowable Subject Matter
3.	Claims 1-4 and 6-12 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest references: Fujiki (US 6 040 361) and Lamoreaux (US 3 220 972).
Fujiki discloses a composition comprising A) an alkenyl functional polyorganosiloxane, B) an SiH functional polyorganosiloxane, D) an encapsulated Pt based catalyst and E) a non-encapsulated Pt based catalyst. (col. 2, line 19 to col. 3, line 8) A suitable Pt based catalyst in Component D) is encapsulated with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765